DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed Feb. 24, 2022 has been entered. Claims 1-20 are pending. Claims 1 and 4 have been amended. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Esteve et al. (US 2011/0052776 A1; March 3, 2011) in view of Zhang (CN 105076623 A; Nov. 25, 2015) and Notebaart et al. (WO 2008/006878 A1; Jan. 17, 2008).
Regarding claim 1, Esteve teaches a chocolate composition that can be dark, milk or white chocolate, and further teaches that the chocolate composition comprises taste potentiators to enhance the perception of flavoring elements contained therein ([0001]-[0003], [0015]).  Esteve teaches that the taste potentiator may enhance the sour 
However, while Esteve teaches a chocolate composition comprising a sour taste imparting component, Esteve fails to teach that the sour taste imparting component comprises a plurality of discrete particles with at least 10 wt% partially-neutralized or non-neutralized food grade organic acid, and wherein the particles having a mean diameter of at least 100 microns. 
Zhang discloses a chocolate composition comprising a sour taste, wherein the chocolate composition comprises a food grade organic acid that is citric acid (Derwent Abstract). 
Notebaart teaches partially neurtralized acid coated food grade particles that can be used in confectionary compositions (e.g. chocolate compositions) as it provides a strong and long-lasting acidic taste profile, if desired (page 7, lines 1-5). Notebaart teaches that the particles comprise food-grade organic acid that can be malic, lactic, citric, tartaric, or fumaric acid (page 7 lines 5-10). Notebaart additionally teaches that the particles comprise a coating containing at least 70 wt% of partially neutralized food grade organic acid (page 3, lines 23-38), wherein the coating is minimally 20 wt% of the total particles (page 4 lines 15-20). Therefore, Notebaart teaches that the particles comprise at least 14 wt% of a partially neutralized food grade organic acid (70% of 20%), thus falling within the claimed range of at least 10 wt%. 
As the prior art recognizes that chocolate is known to have a sour taste, wherein acid can be used to impart such sour taste as in Zhang, it would have been obvious to one of ordinary skill in the art to have the taste potentiator in Esteve comprise the 
With respect to the volume weighted mean diameter of the particles, Notebaart teaches that for the majority of food applications, a mean particle size of 200-500 micrometers was found to be very suitable (page 4 lines 24-25), which falls within the claimed range of at least 100 micrometers. Therefore, it would have been obvious to have the chocolate composition of Esteve comprise particles of similar size as in Notebaart as Notebaart teaches that such particle size is suitable for food applications. 
With respect to how the particle size was determined (e.g. using laser diffraction), the examiner notes that the claim is directed towards a product. The prior art teaches a particles having a particle size within the claimed range therefore the method by which the particle size is determined is not given patentable weight as the product of the combined prior art teaches the claimed particle size. 
Regarding claim 2, Notebaart further teaches that the particles have a core-coating configuration, wherein the core comprises a food-grade organic acid and the coating comprises a partially neutralized food-grade organic acid (page 5 lines 28 – page 6 line 35).
Regarding claim 3, Notebaart teaches that the coating comprises a partially neutralized polycarboxylic acid (page 5 lines 28 – page 6 line 35).
Regarding claim 4, as stated above, Notebaart further teaches that the particles have a core-coating configuration, wherein the core comprises a food-grade organic acid and the coating comprises a partially neutralized food-grade organic acid (page 5 lines 28 – page 6 line 35).
Notebaart teaches that the food-grade acid used for both the coating and the core can be malic acid. Notebaart teaches that the core can be a food grade acid that is not neutralized and therefore would have a degree of neutralization of less than 30% (pages 7-8). Notebaart further teaches that a coating has at least 70 wt% of partially neutralized food grade organic acid (page 3, lines 23-38), therefore having a degree of neutralization of more than 40%. 
Further, it would have been obvious to one of ordinary skill in the art to vary the amounts of neutralized acid in the core and/or coating to result in a particle having a desired sour taste profile as Notebaart teaches that the particles having a varying and long-lasting acidic taste sensation. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 5, Notebaart further teaches that the coating is present in an amount from 20 to 80 wt% of the total particle (page 4 lines 15-20). Therefore, Notebaart teaches a weight ratio of coating to core in a range of 20/80-80/20, thus overlapping the claimed range of 10/90-60/40.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)

	
Regarding claims 6-7, as stated above, Notebaart teaches that for the majority of food applications, a mean particle size of 200-500 micrometers was found to be very suitable (page 4 lines 24-25), which falls within the claimed range of at least 100 micrometers. Therefore, it would have been obvious to have the chocolate composition of Esteve comprise particles of similar size as in Notebaart as Notebaart teaches that such particle size is suitable for food applications. 
With respect to how the particle size was determined (e.g. using laser diffraction), the examiner notes that the claim is directed towards a product. The prior art teaches a particles having a particle size within the claimed range therefore the method by which the particle size is determined is not given patentable weight as the product of the combined prior art teaches the claimed particle size. 
Regarding claim 8, Esteve teaches that the chocolate composition can include a taste potentiator that enhances the sour taste (e.g. the sour taste imparting component), wherein it can be present in an amount of about 0.01% to about 10% by weight of the chocolate composition ([0087]), thus overlapping the claimed range of at least 0.1 wt%. prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 9, as stated above with respect to claim 1, Esteve teaches a chocolate composition. Esteve further teaches combining the chocolate composition with a solid or semi-solid food composition ([0018]).
Regarding claims 10-12, Esteve teaches that second food composition can be a fruit-flavored composition, such as dried fruit, jelly, and fruit flavor ([0018], [0091]-[0093]). 
Regarding claims 13-14, the combination of the prior art teaches the chocolate composition as described above with respect to claim 1, wherein a quantity of a sour taste imparting component is combined with a chocolate composition selected from dark, milk, or white. 
Zhang further teaches that the chocolate composition comprising acid is made by blending all the ingredients together and allowing the mass to cool down and solidify in a mold (Derwent Abstract). 
Therefore, it would have been obvious to form the chocolate of Esteve by blending a sour taste imparting component with the chocolate component and further cooling the blend to solidify. This would ensure that the all the ingredients in the chocolate composition of Esteve are combined and the chocolate is solid before consuming. 
Regarding claims 15-20, Esteve further teaches that the chocolate composition has discrete/distinguishable portions of a chocolate comprising a sour taste imparting 
The combination of the prior art teaches producing a shaped article (Zhang teaches a mold, see about claims 13-14). 
Additionally, as stated above, Notebaart teaches partially neurtralized acid coated food grade particles that can be used in confectionary compositions (e.g. chocolate compositions) as it provides a strong and long-lasting acidic taste profile, if desired (page 7, lines 1-5). Notebaart teaches that the particles comprise food-grade organic acid that can be malic, lactic, citric, tartaric, or fumaric acid (page 7 lines 5-10). Notebaart additionally teaches that the particles comprise a coating containing at least 70 wt% of partially neutralized food grade organic acid (page 3, lines 23-38), wherein the coating is minimally 20 wt% of the total particles (page 4 lines 15-20). Therefore, Notebaart teaches that the particles comprise at least 14 wt% of a partially neutralized food grade organic acid (70% of 20%), thus falling within the claimed range of at least 10 wt%. 
As the prior art recognizes that chocolate is known to have a sour taste, wherein acid can be used to impart such sour taste as in Zhang, it would have been obvious to one of ordinary skill in the art to have the taste potentiator in Esteve comprise the discrete particles as taught by Notebaart. Both Esteve and Notebaart are directed towards providing a food composition having a long last taste enhancer, wherein the taste enhancer can enhance the sour taste of a chocolate composition as taught by Esteve, and therefore as it is known in the art to provide a sour chocolate composition comprising food grade organic acid as in Zahng, having the taste potentiator of Esteve 
With respect to the volume weighted mean diameter of the particles, Notebaart teaches that for the majority of food applications, a mean particle size of 200-500 micrometers was found to be very suitable (page 4 lines 24-25), which falls within the claimed range of at least 100 micrometers. Therefore, it would have been obvious to have the chocolate composition of Esteve comprise particles of similar size as in Notebaart as Notebaart teaches that such particle size is suitable for food applications. 
With respect to how the particle size was determined (e.g. using laser diffraction), the examiner notes that the claim is directed towards a product. The prior art teaches a particles having a particle size within the claimed range therefore the method by which the particle size is determined is not given patentable weight as the product of the combined prior art teaches the claimed particle size. 


Response to Arguments
Applicant’s amendments have overcome the 112(b) rejections from the previous Office Action and therefore they have been withdrawn. 
Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive. 
Applicant argues on pages 5-6 that the examiner relies on chocolate being known to have a sour taste while the instant invention provides chocolate having a unique taste arising from special sour taste imparting particles. Applicant states that 
This is not found persuasive. Esteve does not merely teach that chocolate is inherently sour. Esteve teaches the addition of an ingredient to the chocolate, a taste potentiator, that enhances taste effects than a chocolate without the taste potentiator ([0015], [0048]-[0052]). The examiner recognizes that Esteve fails to teach that the taste poteniator is a plurality of discrete particles comprising food grade acid, but Esteve recognizes the addition of a sour taste imparting component to the chocolate. Therefore, while Esteve may recognizes that chocolate inherently has somewhat of a sour taste, Esteve teaches the addition of an ingredient to further impart a sour taste. 
Zhang discloses a chocolate composition comprising a sour taste, wherein the chocolate composition comprises a food grade organic acid that is citric acid (Derwent Abstract). Zhang is relied upon to show that it is well known in the art for chocolate compositions to comprise the addition of a food grade acid.
Notebaart teaches partially neurtralized acid coated food grade particles that can be used in confectionary compositions (e.g. chocolate compositions) as it provides a strong and long-lasting acidic taste profile, if desired (page 7, lines 1-5). Notebaart teaches that the particles comprise food-grade organic acid that can be malic, lactic, citric, tartaric, or fumaric acid (page 7 lines 5-10). Notebaart additionally teaches that the particles comprise a coating containing at least 70 wt% of partially neutralized food grade organic acid (page 3, lines 23-38), wherein the coating is minimally 20 wt% of the 
As the prior art recognizes that chocolate is known to have a sour taste, wherein acid can be used to impart such sour taste as in Zhang, it would have been obvious to one of ordinary skill in the art to have the taste potentiator in Esteve comprise the discrete particles as taught by Notebaart. Both Esteve and Notebaart are directed towards providing a food composition having a long last taste enhancer, wherein the taste enhancer can impart a sour taste to a chocolate composition as taught by Esteve, and therefore as it is known in the art to provide a sour chocolate composition comprising food grade organic acid as in Zhang, having the taste potentiator of Esteve comprise the particles of Notebaart would yield the predictable result of providing a chocolate composition having a desired strong and long-lasting acidic taste profile. 
While Notebaart fails to specifically teach chocolate compositions, Notebaart teaches partially neurtralized acid coated food grade particles that can be used in confectionary compositions as it provides a strong and long-lasting acidic taste profile, if desired (page 7, lines 1-5). Chocolate compositions fall under confectionary compositions. 
Further, as stated above, Esteve is directed towards a stong and long lastime taste profile, that can be a sour taste, and therefore using the discrete particles of Notebaart would yield the predictable result of providing the chocolate composition of Esteve with a desired strong and long-lasting acidic taste profile.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, for the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejection is maintained. 



Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEPHANIE A COX/Primary Examiner, Art Unit 1791